 



Exhibit 10.1

LEAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN

2004 RESTRICTED STOCK UNIT TERMS AND CONDITIONS

     1. Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Plan.

     2. Grant and Vesting of Restricted Stock Units.

     (a) As of the Grant Date specified in the letter that accompanies this
document, the Employee will be credited with the number of Restricted Stock
Units set forth in the letter that accompanies this document. Each Restricted
Stock Unit is a notional amount that represents one unvested share of Common
Stock, $0.01 par value, of the Company (the “Common Stock”). Each Restricted
Stock Unit constitutes the right, subject to the terms and conditions of the
Plan and this document, to distribution of a Share if and when the Restricted
Stock Unit vests. If the Employee’s employment with the Company and all of its
Affiliates terminates before the date that all of the Restricted Stock Units
vest, his or her right to receive the Shares underlying unvested Restricted
Stock Units will be only as provided in Section 4.

     (b) One-half of the Restricted Stock Units will vest on the third
anniversary of the Grant Date, and the remaining half will vest on the fifth
anniversary of the Grant Date. Notwithstanding anything contained herein to the
contrary, the right (whether or not vested) of an Employee to receive Shares
underlying a Restricted Stock Unit will be forfeited (and the Company will have
the right to recover any Shares already received by the Employee) if the
Committee determines, in its sole discretion, that (i) the Employee has entered
into a business or employment relationship that is detrimentally competitive
with the Company or substantially injurious to the Company’s financial
interests; (ii) the Employee has been discharged from employment with the
Company or an Affiliate for Cause; or (iii) the Employee has performed acts of
willful malfeasance or gross negligence in a matter of material importance to
the Company or an Affiliate.

     3. Rights as a Stockholder.

     (a) Unless and until a Restricted Stock Unit has vested and the Share
underlying it has been distributed to the Employee, the Employee will not be
entitled to vote that Share.

     (b) If the Company declares a cash dividend on its common stock, then, on
the payment date of the dividend, the Employee will be credited with dividend
equivalents equal to the amount of cash dividend per share multiplied by the
number of Restricted Stock Units credited to the Employee through the record
date. The dollar amount credited to an Employee under the preceding sentence
will be credited to an account (“Account”) established for the Employee for
bookkeeping purposes only on the books of the Company. The amounts credited

 



--------------------------------------------------------------------------------



 



to the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Employee. The rate of interest credited under the previous sentence will be the
prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each quarter on an annual basis. The
balance in the Account will be subject to the same terms regarding vesting and
forfeiture as the Employee’s Restricted Stock Units awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that the Shares associated with the Employee’s Restricted Stock
Units are delivered (or forfeited at the time that the Employee’s Restricted
Stock Units are forfeited).

     4. Termination of Employment. Subject to the forfeiture provisions of
clause 2(b) above, an Employee’s right to receive the Shares underlying his or
her Restricted Stock Units after termination of his or her employment will be
only as follows:

     (a) End of Service. If the Employee experiences an End of Service Date, the
Employee will be entitled to receive the Shares underlying any Restricted Stock
Units that have then vested. In addition, the Employee will be entitled to
receive the Shares underlying the number of Restricted Stock Units, if any, that
have not yet vested but would have vested under Section 2 if the Employee’s End
of Service Date had been 24 months following his actual End of Service Date. The
Employee will forfeit the right to receive Shares underlying any Restricted
Stock Units that have not yet vested or would not have vested in the next
24 months as described in the preceding sentence. The Employee’s “End of Service
Date” is the date of his or her retirement after attaining age 55 and completing
ten years of service (as defined in the Lear Corporation Pension Plan,
regardless of whether the Employee participates in such plan).

     (b) Disability or Death. If an Employee’s employment with the Company and
all of its Affiliates terminates due to Disability (as determined by the Company
or its agent) or death, the Employee will be entitled to receive the Shares
underlying all of the Restricted Stock Units, including both those that have
already vested and those that have not yet vested under Section 2 above.

     (c) Other Termination of Employment. If an Employee’s employment with the
Company and all Affiliates terminates due to any reason other than those
provided in clauses 4(a) or (b), the Employee or his or her estate (in the event
of his or her death after termination) will forfeit the right to receive Shares
underlying any Restricted Stock Units that have not yet vested, but will be
entitled to receive Shares underlying any Restricted Stock Units that, at that
time, will have become vested.

     5. Timing and Form of Payment. Except as provided in this Section or in
clause 2(b) or Section 4, once a Restricted Stock Unit vests, the Employee will
be entitled to receive a Share in its place. Delivery of the Share will be made
as soon as administratively feasible after its associated Restricted Stock Unit
vests or at the later date elected by the Employee under Section 6. Shares will
be credited to an account established for the benefit of the Employee with the
Company’s administrative agent. The Employee will have full legal and beneficial
ownership with respect to the Shares at that time.

-2-



--------------------------------------------------------------------------------



 



     6. Election to Defer. The Employee may elect to defer delivery of any or
all Shares due to him or her under the Award described in this document (and any
balance in his Account under clause 3(b)) to a date beyond their vesting date,
by making a timely deferral election. In his or her election to defer, the
Employee may choose between deferral to a particular calendar year, or to the
year following his or her termination of employment, but in no event may the
Employee defer delivery of a Share more than ten years beyond the date the
Restricted Stock Unit underlying it is due to vest under Section 2 above. If an
Employee’s employment with the Company and all Affiliates terminates for any
reason other than an End of Service Date before the calendar year specified in a
deferral election, he or she will be deemed to have elected to defer delivery to
the calendar year following his or her termination of employment. In addition,
if the Employee dies while employed with the Company or any Affiliate, any
Shares remaining to be paid in respect of this Award will be paid to his or her
beneficiary designated under the Plan as soon as practicable, regardless of any
outstanding election to defer. Shares whose receipt is deferred under this
Section 6 will be delivered on or about March 15 of the year to which they were
deferred. An election to defer will be considered timely only if it is filed at
least one year and one day in advance of the date the Restricted Stock Units
subject to the deferral will vest and the Employee remains employed by the
Company or an Affiliate for such period of a year and one day. Notwithstanding
anything in this Section 6 to the contrary, an election to defer hereunder shall
comply with the requirements of Section 409A of the Code or it will not be a
valid election.

     7. Assignment and Transfers. The Employee may not assign, encumber or
transfer any of his or her rights and interests under the Award described in
this document, except, in the event of his or her death, by will or the laws of
descent and distribution.

     8. Withholding Tax. The Company and any Affiliate will have the right to
retain Shares or cash that are distributable to the Employee hereunder to the
extent necessary to satisfy any withholding taxes, whether federal or state,
triggered by the distribution of Shares or cash pursuant to the Award reflected
in this document.

     9. Securities Law Requirements.

     (a) The Restricted Stock Units are subject to the further requirement that,
if at any time the Committee determines in its discretion that the listing or
qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.

     (b) No person who acquires Shares pursuant to the Award reflected in this
document may, during any period of time that person is an affiliate of the
Company (within the meaning of the rules and regulations of the Securities and
Exchange Commission under the Securities Act of 1933 (the “1933 Act”)) sell the
Shares, unless the offer and sale is made pursuant to (i) an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) an appropriate exemption from the registration

-3-



--------------------------------------------------------------------------------



 



requirements of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Award or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.

     10. No Limitation on Rights of the Company. The grant of the Award
described in this document will not in any way affect the right or power of the
Company to make adjustments, reclassification or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

     11. Plan, Restricted Stock Units and Award Not a Contract of Employment.
Neither the Plan, the Restricted Stock Units nor any other right or interest
that is part of the Award reflected in this document is a contract of
employment, and no terms of employment of the Employee will be affected in any
way by the Plan, the Restricted Stock Units, the Award, this document or related
instruments, except as specifically provided therein. Neither the establishment
of the Plan nor the Award will be construed as conferring any legal rights upon
the Employee for a continuation of employment, nor will it interfere with the
right of the Company or any Affiliate to discharge the Employee and to treat him
or her without regard to the effect that treatment might have upon him or her as
an Employee.

     12. Employee to Have No Rights as a Stockholder. Except as provided in
Section 3 above, the Employee will have no rights as a stockholder with respect
to any Shares subject to the Restricted Stock Units prior to the date on which
he or she is recorded as the holder of those Shares on the records of the
Company.

     13. Notice. Any notice or other communication required or permitted
hereunder must be in writing and must be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice will be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, P. O. Box 5008, Southfield, Michigan, 48086-5008, Attention:
General Counsel and, in the case of the Employee, to the last known address of
the Employee in the Company’s records.

     14. Governing Law. This document and the Award will be construed and
enforced in accordance with, and governed by, the laws of the State of Michigan,
determined without regard to its conflict of law rules.

     15. Plan Document Controls. The rights granted under this Restricted Stock
Unit document are in all respects subject to the provisions of the Plan to the
same extent and with the same effect as if they were set forth fully therein. If
the terms of this document or the Award conflict with the terms of the Plan
document, the Plan document will control.

-4-